Citation Nr: 0827796	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for erectile dysfunction.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity.

4.  Entitlement to an initial, compensable disability 
evaluation for peripheral neuropathy of the right upper 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1967 until 
March 1970.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 2007 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina for additional development.  
Prior to the Remand, this matter was before the BVA on appeal 
from a September 2003 rating decision granting service 
connection for diabetes with erectile dysfunction and 
beginning peripheral neuropathy of the extremities.  

The October 2007 Board decision also granted special monthly 
compensation for loss of use of a creative organ and denied a 
disability rating in excess of 20 percent for diabetes 
mellitus.  The Board's decision on these claims is final.  
38 C.F.R. § 20.1100.  The issues regarding the veteran's 
claimed diabetic peripheral neuropathy of the extremities was 
remanded for further development.  An April 2008 rating 
action subsequently found separate compensable ratings for 
diabetic peripheral neuropathy of the left and right lower 
extremities was warranted.  Although peripheral neuropathy of 
the right upper extremity was also found, the RO determined 
that it was noncompensable and did not warrant a separate 
rating from the veteran's already service-connected diabetes 
mellitus, type II, which was already rated as 20 percent 
disabling.  Noncompensable complications are considered part 
of the diabetic process.  38 C.F.R. § 4.120, Diagnostic Code 
7913.  

The veteran has not withdrawn his claims and is presumed to 
be seeking the maximum benefit allowed by law and regulation 
for each disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


The RO also found that there was no peripheral neuropathy 
affecting the left upper extremity, and the veteran has not 
contended otherwise.  As such, the issue of a compensable 
disability of the left upper extremity is not before the 
Board on appeal.

The evidence of record indicates that the veteran also raised 
claims for a rating increase for PTSD and for service 
connection for allergies.  However, these matters are not 
before the Board because they have not been prepared for 
appellate review. Accordingly, these matters are REFERRED to 
the RO for appropriate action.

The veteran was scheduled for a hearing in October 2005, but 
it was cancelled at the veteran's request.  Another hearing 
was scheduled for December 2005, but the veteran failed to 
appear at that hearing.  Because the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The veteran's erectile dysfunction is not manifested by 
penis deformity.

2.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by mild symptoms of incomplete 
paralysis.  

3.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by mild symptoms of incomplete 
paralysis.

4.  The veteran's peripheral neuropathy of the right upper 
extremity is manifested by minimal atrophy of the biceps 
muscles with no evidence of radiculopathy, sensory 
impairment, or reflex change.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7522 
(2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124a, Diagnostic Code 8620 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8620 (2007).

4.  The criteria for an initial, compensable evaluation for 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8510 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial 
evaluations following the grants of service connection for 
erectile dysfunction, and diabetic peripheral neuropathy of 
the extremities.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He was also afforded formal VA 
examinations for his disabilities.  

Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Erectile Dysfunction

The veteran essentially contends that his erectile 
dysfunction warrants at least a compensable evaluation.

Under Diagnostic Code 7522, a penis deformity with loss of 
erectile power warrants a 20 percent rating. There is, 
however, no evidence of a penis deformity, as indicated by 
the medical evidence, including VA outpatient treatment 
records, an August 2003 VA examination noting erectile 
dysfunction, and a February 2008 VA examination that found no 
obvious abnormalities upon examination of the penis.  
Additionally, the veteran does not contend otherwise.  The 
veteran does not meet the criteria for a compensable 
evaluation under Diagnostic Code 7522.  

Peripheral Neuropathy of the Extremities

The veteran contends that his peripheral neuropathy of the 
extremities is more severe than indicated by the 10 percent 
ratings assigned for each lower extremity and the 
noncompensable rating assigned for the right upper extremity.

The veteran's lower extremities claims must be evaluated 
under the neurological codes pertaining to the sciatic nerve.  
These codes provide ratings for disability of the sciatic 
nerve, neuritis, or neuralgia, with mild incomplete paralysis 
indicative of a 10 percent evaluation, moderate incomplete 
paralysis of a 20 percent evaluation, moderately severe 
incomplete paralysis of a 40 percent evaluation, and severe 
incomplete paralysis with marked muscular atrophy of a 60 
percent evaluation.  Complete paralysis in indicated when the 
foot dangles and drops, has no active movement possible of 
muscles below the knee, and has a weakened flexion of the 
knee or (very rarely) lost and warrants an 80 percent 
evaluation. See Diagnostic Codes 8520, 8620, 8720.  

In regards to the upper extremities, Diagnostic Codes 8510 
through 8519, which describe impairments of various nerves 
affecting the upper extremities.  Under all these codes, the 
minimum rating of 10 percent or, in some instances, 20 
percent, require the presence of at least mild symptoms of 
incomplete paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
a varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.

An August 2003 VA examination noted that the veteran 
complained of tingling and numbness in the right leg and left 
foot.  No complaints regarding his upper extremities were 
made at that time.  He reported walking about two miles a day 
without a problem.  He was diagnosed with peripheral 
neuropathy.  

VA outpatient treatment records generally indicate that has 
been diagnosed with peripheral neuropathy.  A February 2005 
VA outpatient treatment record noted that his peripheral 
pulses were palpable, muscle strength was symmetric, and he 
had no clubbing, cyanosis, and edema.  He also had a steady 
gait.  

A VA examination for peripheral nerves was provided in March 
2008.  The veteran reported numbness in his feet, 
particularly the soles of the left foot, difficulty with 
strength in his right arm, and bilateral hand numbness.   He 
also complained of loss of condition and easy fatigability.  

The March 2008 VA examiner found possible minimal atrophy of 
the right bicep muscle, with no clear sensory impairment or 
reflex change.  Additionally, an examination of the lower 
extremities found impairment in monofilament light touch and 
vibration in a high-stocking pattern extending up to the 
knee.  The examiner found possible C5 or C6 radiculopathy in 
the right upper extremity and clear sensory polyneuropathy 
affecting the sciatic and sural nerves in the lower 
extremities.  

Additionally, a March 20, 2008 electrodiagnostic test found 
no evidence of carpal tunnel syndrome or right upper 
extremity radiculopathy.  There was also mild slowing of 
sensory nerve conduction in both lower extremities, 
consistent with minimal sensory neuropathy related to 
diabetes.  The examiner also found it to not have an impact 
on his activities of daily living.

Upon review of the relevant evidence of record in conjunction 
with the applicable laws and regulations, the Board concludes 
that the veteran's diabetic neuropathy of the extremities do 
not manifest symptoms that approximate the next higher 
ratings available under the applicable diagnostic codes.  

The March 2008 VA examiner found only minimal sensory 
neuropathy and that it had no impact on his daily activities.  
As previously stated when the involvement is wholly sensory, 
the rating should generally be for a mild degree.  38 C.F.R. 
§ 4.124a.  The record does not demonstrate that the veteran's 
peripheral neuropathy for either leg could be characterized 
as indicative of moderate incomplete paralysis or to involve 
more than minimal sensory neuropathy.  Accordingly, the Board 
finds that the veteran's diabetic neuropathy of the lower 
extremities only approximates mild incomplete paralysis of 
the sciatic nerves.  

Furthermore, the evidence does not demonstrate diabetic 
neuropathy of the right upper extremity approximates a 
compensable evaluation.  Although the March 2008 VA 
examination found possible right upper extremity 
radiculopathy, the March 20, 2008 electrodiagnostic testing 
found no evidence of right upper extremity radiculopathy.  
The evidence is thus not indicative of a compensable rating.  

Noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.120, Diagnostic Code 7913.  
The right upper extremity disability evaluation is thus 
incorporated into the veteran's 20 percent rating for 
diabetes mellitus, type II, with erectile dysfunction and 
peripheral neuropathy of the right upper extremity.

As the evidence of record is against the claims, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The veteran's claims for ratings in 
excess of 10 percent for peripheral neuropathy of the lower 
extremities and a compensable, initial evaluation for the 
right upper extremity are denied.  

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant any extraschedular evaluations.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   


ORDER

An initial compensable disability rating for erectile 
dysfunction is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is denied.

An initial, compensable disability rating for peripheral 
neuropathy of the right upper extremity is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


